DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (WO 2016017288 A1), English Translation, i.e., EPO Patent Translate, attached to IDS/1449 submission for “Katayama”, dated 5/28/19 in view of Takayuki et al (KR 20080101651 A), English Translation.

Regarding Claim 1, Katayama teaches 
a money processing device, i.e., atm/automated trading device (1), as illustrated in figure 1 and as mentioned at p. 1, first paragraph, first sentence, and at p. 3, last paragraph, i.e., mention of an “Automated Trading Device”, of the Espace English Translation, for example, configured to perform a plurality of check processes, i.e., first scrutiny/first examination, as mentioned at p. 19, third and fourth paragraphs and as illustrated in figure 16, second scrutiny/second close inspection as mentioned at p. 22, second and third paragraphs, and third scrutiny/third close inspection, as mentioned at p. 21, last paragraph and p. 22, second paragraph, for checking an amount of money items stored in the money processing device (1), the money processing device (1) comprising:
a container configured to store money items therein, i.e., cassettes for various groupings of banknotes/bills such as by denomination or condition, as mentioned at p. 4, paragraph 3, lines 1 and 2, mentioning for example, “each corresponding denomination cassette for storing bills in each denomination”; 
a controller (24) as illustrated in figure 2 and as mentioned at p. 5, last five lines and p. 6, third paragraph, for example, configured to control the money processing device (1), as mentioned at p. 7, first full paragraph, first line, i.e., “[t]he control unit 24 controls the operation of the automated teller machine 1” so as to perform the check processes i.e., first scrutiny/first examination, as mentioned at p. 19, third and fourth paragraphs and as illustrated in figure 16, second scrutiny/second close inspection as mentioned at p. 22, second and third paragraphs, and third scrutiny/third close inspection, as mentioned at p. 21, last paragraph and p. 22, second paragraph, for checking the amount of the money items stored in the container, as mentioned at p. 4, paragraph 3, lines 1 and 2, the check processes including a quick check process, i.e., third scrutiny/third close inspection and first scrutiny/first examination, and a general check process, i.e., second scrutiny/second examination, the quick check process (being a process) in which the money items stored in the container are not counted by the counter when there is no occurrence of an event in which the amount of money items stored in the container is indefinite, noting at p. 20, second paragraph, states that “when the state of the automatic transaction apparatus 1 is in the ‘undetermined state’, ‘security risk is present’ is displayed” and “[i]n the confirmed state, ‘no security risk’ may be displayed” thus indicating no count when the third close inspection is performed, as mentioned at p. 21, last paragraph, i.e., “[i]f one of the bill processing unit 3 or the coin processing unit 4 is in the ‘confirmed state’ and the other is in the ‘indeterminate’ state, it is in the ‘confirmed’ state as the third close inspection”.  See also first scrutiny/first examination (S104) as illustrated at figure 4 and as mentioned to at p. 9, last paragraph, which mentions “the amount of money held by the automatic transaction apparatus 1 stored in the main storage unit 23 is stored without counting the money”, and noting also p. 19, paragraph 4, which mentions that “the control unit 24 executes the first examination (without counting money) (S104)” and Claim 2, i.e., “[t]he scrutiny type determination unit, as the scrutiny type, either a first scrutiny without the counting operation of the money processing unit or a second scrutiny with the counting operation of the money processing unit”, the general check process (being a process) in which the money items stored in the container are counted by the counter regardless of whether or not there is occurrence of an event in which the amount of the money items stored in the container is indefinite, i.e., second scrutiny, as mentioned at p. 13, second paragraph, i.e., “[i]n addition, ‘scrutiny disagreement’ is read form (from) a table (not shown) including the holding stock of money held by the automated teller machine 1 as a result of the second scrutiny with the counting operation of money”, and p. 22, third paragraph, i.e., “[h]ere, ‘when second scrutinizing’ button 2262 is selected, the control unit 24 executes the second scrutiny (both the bill processing unit 3 and the coin processing unit 4 have a count)”, noting p. 9, first paragraph, fifth sentence states that “[t]he operation determination process is a process of determining whether or not an event that may become a factor that causes the amount of money held by the automatic transaction apparatus 1 to become indeterminate occurs” and p. 9, first paragraph, fifth sentence states “the process is performed after a process of changing the number of bills (for example, a replenishment process for replenishing a bill cassette, a dispensing process by the user, and a depositing process by the user) is performed” and  p. 10, second paragraph states “[i]n the second scrutiny, the stock amount of money counted is compared with the information of the current height acquired from the host computer 30” and “[i]f they are different values, it is determined as ‘indeterminate’ state in the next operation determination processing”, noting also Claim 2, which states in part “[t]he scrutiny type determination unit determines, as the scrutiny type, either a first scrutiny without the counting operation of the money processing unit or a second scrutiny with the counting operation of the money processing unit”; and
	an operation terminal, i.e., display and operation unit (2), as illustrated in figure 1, and as mentioned at p. 4, lines 1-2, i.e., “[t]he display and operation unit 2…displays a guidance screen for the user, and receives an input operation of the user”, and clerk/display/operation unit (22), as mentioned at p. 5, last full paragraph, and figure 2, and as mentioned at p. 6, first full paragraph, i.e, “[t]he clerk/display operation unit 22 is provided on the rear door of the automated teller machine 1 or inside the front door, and displays the status to the clerk or maintenance staff or accepts an input operation”, for selecting by an operator, among a plurality of conditions which include a date, a day of the week and a time zone, i.e., noting the calendar registration table 2320a, as mentioned at p. 6 last two lines and p. 7, first two lines, 
via a “scrutinizing type determination unit” as mentioned at p. 2, third paragraph, lines 7-10, as mentioned at p. 11, fourth full paragraph, second sentence, i.e., “[t]he administrator selects, for each schedule in the regular operation table 2310a, from the regular object 2313, whether it is the target of regular operation or management on an individual date” and p. 11, fifth full paragraph, last sentence, i.e., “[t]he interval registration 2315 can also be set to a date determined on a monthly basis, for example, the 5th and the 20th”, for example,  and at p. 11, last full paragraph, i.e,”[t]he day of the week registration 2314 is set for the periodic target 2313. The day registration 2314 is selected from seven (days) from Monday to Sunday” and “[s]ubsequently, the interval registration 2315 is set” and “[t]he interval registration 2315 can select every week, every other week, and from the first week to the fourth week of each day” and [t]he interval registration 2315 can also be set to a date determined on a monthly basis, for example, the 5th and 20th”. 
	the controller (24) is configured to control the money processing device (1) so as to perform one of the quick check process or the general check process based on the condition which is selected by the operator, as mentioned at p. 6, last full paragraph, last sentence, i.e,, “[f]urther, the control unit 24 causes the clerk display / operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain., and p. 7, first full paragraph, p. 9, last two paragraphs and p. 10, first line, and p. 10, first three full paragraphs, which state as follows.
p. 7, first full paragraph
The control unit 24 controls the operation of the automated teller machine 1. For example, when an instruction for close examination is received from the clerk / display operation unit 22, the types of close examination according to the current state of the automatic transaction apparatus 1 and the state are referred to with reference to each table stored in the main storage unit 23. It instructs the clerk / display operation unit 22 to display. Further, with respect to the selected scrutinization among the types of scrutiny displayed on the clerk / display operation unit 22, each mechanism is made to execute necessary processing. The control unit 24 functions as an operation determination unit, a close inspection type determination unit, and a close inspection instruction unit in the present embodiment.
p. 9, last two paragraphs and p. 10, first line
When the current state of the automatic transaction apparatus 1 is in the "confirmed" state In the operation determination process (S101), the control unit 24 refers to a table stored in the main storage unit 23 described later. When it is determined that the current state of the automatic transaction apparatus 1 is the "decided" state (S102), the main storage unit 23 stores that the "decided" state, and the clerk-display operation unit 22 "decided" state Display that it is. The display screen displayed on the clerk / display / operation unit 22 displays a button for executing one of the first examination and the second examination described later. The detailed screen configuration will be described later. When the button for executing the first examination is selected on the display screen described above (SI03), the control unit 24 executes the first examination (SI04). Here, the first scrutiny refers to a table (not shown) in which the amount of money held by the automatic transaction apparatus 1 stored in the main storage unit 23 is stored without counting money.), The holding amount of money held by the automatic transaction apparatus 1 is read out, the information of the current price acquired from the host computer 30 is compared, and the holding amount of money held by the automatic transaction apparatus 1 is updated Process of The stock amount of 18-04-2019 9 money held by the automated teller machine 1 is stored in the main storage unit 23.
p. 10, first three full paragraphs
On the other hand, when the button for executing the second examination is selected on the display screen described above (SI03), the control unit 24 executes the second examination (SI05). Here, in the second examination, the money is counted, the stocked amount of money counted is compared with the information of the current price acquired from the host computer 30, and the money held by the automatic transaction apparatus 1 is It refers to the process of updating the existing stock. Also in this case, the existing stock value of money held by the automated teller machine 1 is stored in the main storage unit 23. In any of the first examination and the second examination, the stock amount of money held by the automated teller machine 1 may be printed on a journal or a statement slip. 
In the second scrutiny, the stock amount of money counted is compared with the information of the current height acquired from the host computer 30. If they are different values, it is determined as "indeterminate" state in the next operation determination processing It will be done. 
(1-2-2) When the current state of the automatic transaction apparatus 1 is in the “indeterminate” state In the operation determination process (S101), the control unit 24 refers to a table stored in the main storage unit 23 described later. If it is determined that the current state of the automatic transaction apparatus 1 is the "indeterminate" state (S102), the main storage unit 23 stores that it is in the "determined" state, and Display that it is "confirmed" status. In this case, since it is always necessary to count money in order to carry out a close examination, the button for performing the first close examination is not displayed on the display screen displayed on the clerk / display operation unit 22. A button is displayed to execute the second examination. After the button for executing the second examination is selected, the control unit 24 executes the second examination (SI05).
Emphasis provided.

	Regarding Claim 1, Katayama does not expressly teach 
a counter configured to count money items and 
an operation terminal for selecting a time zone.
	Regarding Claim 1, Katayama does not expressly teach, but Takayuki teaches
a counter, i.e,. banknote discrimination unit (22) and coin discrimination unit (23), as illustrated in figure 1, configured to count money items, as mentioned at the English Translation, i.e., “22 is a banknote discrimination unit serving as a cash discrimination unit, and discriminates the authenticity, loss or loss of the banknotes carried by the banknote conveyance path, and counts each coin” and “32 is a coin discriminating unit serving as a cash discriminating unit, and discriminates the authenticity, loss or loss of coins brought in by a coin return path or a lifter, and counts them for each kind” and  
an operation terminal for selecting a time zone, as mentioned at the English Translation, i.e., “[s]tores using the cash management system store deposits for change in a general management company, and use change as a change (in this example, 5000 yen, 2000 yen, 1000 yen bills and 500 yen, 100 yen, 50 Coins of yen, 10 yen, 5 yen, and 1 yen) and the kind of change reserves set in each register (2) before opening, taking into account the business status of the store, date, day of the week, time zone and merchandise composition of the sales floor”.
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to have provided a counter configured to count money items and 
an operation terminal for selecting a time zone, as taught by Takayuki, in Katayama’s money processing device and operation terminal, for the purpose of discriminating coins and banknotes based on their authenticity and denomination and to thus count them based on their value so as to track cash inventory, and to incorporate setting a schedule based on time zone as well as date and day of the week, noting that all of these are considered accepted time formats commonly used for scheduling events/tasks.
Regarding Claim 4, Katayama teaches, wherein the conditions include a number of executions of the plurality of check processes, noting that the calendar screens of figures 5-7 can be set to include a number of executions.  See also p. 12, third full paragraph, for example.
Regarding Claim 5, Katayama teaches, wherein the conditions include an interval between executions of the plurality of check processes, noting that the dates of execution on the calendar screens in figures 5-7 shows intervals of several time periods between the executions. See also p. 12, third full paragraph, for example.
Regarding Claim 6, Katayama teaches, comprising a display (22), as illustrated at figure 2, wherein
with the occurrence of the event, the controller (24) is configured to control the display information indicating an indefinite amount of money on the display at the time of a check process of the plurality of check processes, as mentioned at p. 6, third paragraph, last four lines, i.e., “[f]urther, the control unit 24 causes the clerk display/operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain”.  Page 16, second paragraph mentions that “the display operation unit (22) displays the status information…”
Regarding Claim 7, Katayama teaches, comprising a display (22), wherein
the controller (24) is configured to control the display information indicating a definite amount of money on the display at the time of a check process of the plurality of check processes, as mentioned at p. 7, second and third full paragraphs, noting that the third paragraph mentions “printing” whether or not the amount of money is confirmed/definite.  See also p. 9, second to last paragraph, i.e., “the clerk-display operation unit 22 “decided state display unit that it is”.  See also p. 10, second to last paragraph, which mentions “[d]isplay[ing] that it is ‘confirmed’ status”.
Regarding Claim 8, Katayama teaches, comprising a communicator, wherein with the occurrence of the event, the controller (24) causes the communicator, i.e., communication control unit (21), to transmit information indicating an indefinite amount of money to an external device, i.e., host computer (40) at the time of a check process of the plurality of check processes, as mentioned at the paragraph bridging p. 5 and p 6 and at p. 7, second full paragraph.  Note also communication processing unit (7) as mentioned at paragraph 25.
Regarding Claim 9, Katayama teaches, comprising a communicator, i.e,. communication control unit (21) and display screen (22), wherein upon receipt of a notification that a failure possibly relating to an amount of money has occurred in another money processing device via the communicator, the controller (24) executes the general check process regardless of the condition that is matched, as mentioned at the paragraph bridging p. 5 and p 6, p. 6, second full paragraph, last sentence, i.e., “the control unit 24 causes the clerk display/operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain”, and at p. 7, second full paragraph, i.e., “the control unit 24 instructs the host computer 30 via the communication control unit 21 to notify of the current amount”.  Note also communication processing unit (7) as mentioned at paragraph 25.  See the rejections of Claim 1, above.
Regarding Claim 11, Katayama teaches wherein the money items include banknotes and coins as mentioned at p. 4, 4th paragraph, i.e., “[s]imilar to the bill processing unit 3, the coin processing unit 4 is provided with a shutter for storing coins, as in the case of the bill processing unit 3”, and noting bill processing unit (3) and coin processing unit (4) as illustrated in figures 1 and 2, for example.
Regarding Claim 12, Katayama teaches further comprising:
a storage, i.e., main storage unit (23), as mentioned at p. 6, last full paragraph, first through third sentences, i.e., “[t]he main storage unit 23 is a dynamic random access memory (DRAM), a hard disk drive (HDD), a solid state drive (SSD), etc” and “[d]etailed information is stored” and “[t]he main storage unit 23 also stores a regular operation registration table 2310a, a calendar registration table 2320a, a money processing unit table 2330, an operation detection table 2340 interlocked with the operation detection mechanism, and a security level table 2350”, configured to store therein the condition selected by the operator, as mentioned on p., 17, first full paragraph, last sentence, i.e., “[t]he detailed information of each operation is stored in the main storage unit 23 when the power is turned on, and the operation information for each section is called and recorded as the operation detection status 2362”, 
through the operation terminal, i.e., display screen (2230) as mentioned at p. 19, wherein
the storage (23) is configured to store therein transaction logs according to transaction processes including a deposit process and a withdrawal process, the transaction logs in which the amount of the money items stored in the container is managed by the money processing device (1), as mentioned at the paragraph bridging pages. 21 and 22, and the first full paragraph of p. 22, which states as follows.
(2-1) Third close inspection If one of the bill processing unit 3 or the coin processing unit 4 is in the "confirmed" state and the other is in the "indeterminate" state, it is in the "confirmed" state as the third close inspection. The bill processing unit 3 or the coin processing unit 4 is a table (FIG. 3) that includes the amount of money held by the automatic transaction apparatus 1 stored in the main storage unit 23 without counting money. The stored stock value of money held by the automatic transaction apparatus 1 is read from not shown), and for the bill processing unit 3 or the coin processing unit 4 in the “indeterminate” state, the money is counted, read and counted. It refers to the process of comparing the amount of money held and the information of the current amount acquired from the host computer 30 with each other. Also in this case, the amount of money held is stored in the main storage unit 23. 
In this case, since the entire automatic transaction apparatus 1 is in the “indeterminate” state, a screen 2230 shown in FIG. 17 is displayed on the clerk / display operation unit 22 as a result of the operation determination process (S101). In this case, as the device state information 2232, information 2232a indicating at least the "indeterminate" state, and information 2232b indicating the "confirmed" state and "indeterminate" state for each of the bill processing unit 3 and the coin processing unit 4 And display.
Emphasis provided.
See also p. 23, second full paragraph, which states as follows.
The main storage unit 23 stores a regular operation registration table 2310b, a calendar registration table 2320b, a money processing unit table 2330, an operation detection table 2340 interlocked with the operation detection mechanism, a security level table 2350, and a state management table 2360b.
Emphasis provided.
Note that deposit and withdrawal processes are considered part of the operation processes of Katayama’s money processing device.  See also p. 4, second paragraph, which states as follows.
The bill processing unit 3 stores a deposit and withdrawal bill and is provided with a shutter for storing the bill. The bill processing unit 3 restricts the insertion and removal of bills to the bill processing unit 3 by opening and closing the shutter.
Emphasis provided.
P. 12, second to last paragraph states as follows.
(1-3-2) Setting of Money Processing Unit Table 2330 The setting of the money processing unit table 2330 will be described in detail with reference to FIG. As shown in FIG. 8, in the money processing unit table 2330, management of money deposited in and taken out from the automatic transaction apparatus 1 is performed. Here, it is assumed that the contents of the setting items of the calendar registration table 2320a are taken over to the money processing unit table 2330.
Emphasis provided.

P. 15, second paragraph, states as follows.
(1-4) Details of Operation Determination Processing (SI01) Subsequently, details of the operation determination processing (SI01) will be described with reference to FIG. As described above, in the operation determination process, a process of starting or changing the number of bills (for example, a replenishment process for replenishing the bill cassette to the bills, a withdrawal process by the user, and a deposit process by the user) is performed. After that, the process is executed to determine whether the automatic transaction apparatus 1 is in the "confirmed" state or the "indeterminate" state. The operation determination process of the automatic transaction apparatus 1 may be performed periodically at a predetermined time.
Emphasis provided.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (WO 2016017288 A1), English Translation, i.e., EPO Patent Translate, attached to IDS/1449 submission for “Katayama”, dated 5/28/19 in view of Takayuki et al (KR 20080101651 A), English Translation and further in view of Colvin et al (US 2015/0100480 A1).

Regarding Claim 13, Katayama teaches the system as described above.
Regarding Claim 13, Katayama further teaches wherein
a storage, i.e, main storage unit (23), is configured to store therein information on the amount of the money items stored in the container, as mentioned at the paragraph bridging pages. 21 and 22, and the first full paragraph of p. 22, p. 23, second full paragraph.

Regarding Claim 13, Katayama does not expressly teach
the check processes are performed at a predetermined timing at a closing of business to ascertain an actual amount of money stored in the container by using the information on the amount of the money items stored in the storage.
Regarding Claim 13, Katayama does not expressly teach, but Colvin teaches
the check processes are performed at a predetermined timing at a closing of business to ascertain an actual amount of money stored in the container by using the information on the amount of the money items stored in the storage, as mentioned at abstract, as follows.
A non-transitory, computer readable storage medium storing a program for processing financial transactions of a retailer at a currency recycler having a housing, a processor located within the housing, and a currency routing assembly disposed within the housing to move currency to at least one stacker, includes the step of processing deposits at the at the currency recycler. The processor further performs the steps of crediting an account of a user for each deposit, processing withdrawals at the currency recycler, and debiting the account of the user for each withdrawal. Still further the processor performs the steps of reconciling all transactions at the currency recycler at an end of day and allowing a user to modify the end of day based on business needs.
Emphasis provided.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the check processes are performed at a predetermined timing at a closing of business to ascertain an actual amount of money stored in the container by using the information on the amount of the money items stored in the storage, as taught by Colvin, in Katayama’s money processing device, for the purpose of reconciling cash after the day’s retail business has been completed.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 4-9 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant asserts that Katayama does not teach the following paragraphing of the claims:
“(a) ‘an operation terminal for selecting, by an operator, among a plurality of conditions which include a date, a day of a week and a time zone’ and 
(b) ‘the controller is configured to perform one of the quick check process or the general check process based on the condition which is selected by the operator’”.

In fact, Katayama teaches features (a) and (b) paraphrased and defined by Applicant.
As set out, described and delineated in the rejection above, Katyama teaches (a) “an operation terminal (23) for selecting, by an operator, i.e., the clerk and the administrator, among a plurality of conditions which includes a date and day of the week.
Note the calendar registration table 2320a, as mentioned at p. 6 last two lines and p. 7, first two lines, via a “scrutinizing type determination unit” as mentioned at p. 2, third paragraph, lines 7-10, as mentioned at p. 11, fourth full paragraph, second sentence, i.e., “[t]he administrator selects, for each schedule in the regular operation table 2310a, from the regular object 2313, whether it is the target of regular operation or management on an individual date” and p. 11, fifth full paragraph, last sentence, i.e., “[t]he interval registration 2315 can also be set to a date determined on a monthly basis, for example, the 5th and the 20th”, for example,  and at p. 11, last full paragraph, i.e,”[t]he day of the week registration 2314 is set for the periodic target 2313. The day registration 2314 is selected from seven (days) from Monday to Sunday” and “[s]ubsequently, the interval registration 2315 is set” and “[t]he interval registration 2315 can select every week, every other week, and from the first week to the fourth week of each day” and [t]he interval registration 2315 can also be set to a date determined on a monthly basis, for example, the 5th and 20th”. 
Tatayana teaches an operation terminal for selecting a time zone, as mentioned at the English Translation, i.e., “[s]tores using the cash management system store deposits for change in a general management company, and use change as a change (in this example, 5000 yen, 2000 yen, 1000 yen bills and 500 yen, 100 yen, 50 Coins of yen, 10 yen, 5 yen, and 1 yen) and the kind of change reserves set in each register (2) before opening, taking into account the business status of the store, date, day of the week, time zone and merchandise composition of the sales floor”.

Therefore, the combination of Katayama and Tatayana teaches features (a) of Claim 1.
Katayama teaches the features of Applicant’s paraphrasing (b), the controller (24) is configured to perform one of the quick check process, i.e., first scrutiny/first examination, as mentioned at p. 19, third and fourth paragraphs and as illustrated in figure 16, or the general check process, i.e., second scrutiny/second examination,
based on the condition which is selected by the operator, i.e., as mentioned at p. 6, last full paragraph, last sentence, i.e,, “[f]urther, the control unit 24 causes the clerk display / operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain., and p. 7, first full paragraph, p. 9, last two paragraphs and p. 10, first line, and p. 10, first three full paragraphs. Note p. 22, third paragraph, i.e., “[h]ere, ‘when second scrutinizing’ button 2262 is selected, the control unit 24 executes the second scrutiny (both the bill processing unit 3 and the coin processing unit 4 have a count)”.
Note also p. 9, last two paragraphs and p. 10, first line
When the current state of the automatic transaction apparatus 1 is in the "confirmed" state In the operation determination process (S101), the control unit 24 refers to a table stored in the main storage unit 23 described later. When it is determined that the current state of the automatic transaction apparatus 1 is the "decided" state (S102), the main storage unit 23 stores that the "decided" state, and the clerk-display operation unit 22 "decided" state Display that it is. The display screen displayed on the clerk / display / operation unit 22 displays a button for executing one of the first examination and the second examination described later. The detailed screen configuration will be described later. When the button for executing the first examination is selected on the display screen described above (SI03), the control unit 24 executes the first examination (SI04). Here, the first scrutiny refers to a table (not shown) in which the amount of money held by the automatic transaction apparatus 1 stored in the main storage unit 23 is stored without counting money.), The holding amount of money held by the automatic transaction apparatus 1 is read out, the information of the current price acquired from the host computer 30 is compared, and the holding amount of money held by the automatic transaction apparatus 1 is updated Process of The stock amount of 18-04-2019 9 money held by the automated teller machine 1 is stored in the main storage unit 23.
Additionally, note p. 10, first three full paragraphs
On the other hand, when the button for executing the second examination is selected on the display screen described above (SI03), the control unit 24 executes the second examination (SI05). Here, in the second examination, the money is counted, the stocked amount of money counted is compared with the information of the current price acquired from the host computer 30, and the money held by the automatic transaction apparatus 1 is It refers to the process of updating the existing stock. Also in this case, the existing stock value of money held by the automated teller machine 1 is stored in the main storage unit 23. In any of the first examination and the second examination, the stock amount of money held by the automated teller machine 1 may be printed on a journal or a statement slip. 
In the second scrutiny, the stock amount of money counted is compared with the information of the current height acquired from the host computer 30. If they are different values, it is determined as "indeterminate" state in the next operation determination processing It will be done. 
(1-2-2) When the current state of the automatic transaction apparatus 1 is in the “indeterminate” state In the operation determination process (S101), the control unit 24 refers to a table stored in the main storage unit 23 described later. If it is determined that the current state of the automatic transaction apparatus 1 is the "indeterminate" state (S102), the main storage unit 23 stores that it is in the "determined" state, and Display that it is "confirmed" status. In this case, since it is always necessary to count money in order to carry out a close examination, the button for performing the first close examination is not displayed on the display screen displayed on the clerk / display operation unit 22. A button is displayed to execute the second examination. After the button for executing the second examination is selected, the control unit 24 executes the second examination (SI05).
Emphasis provided.
Katayama teaches the use of a button on the display (assumed to be a touchscreen, as it is mentioned that the button is “displayed” by the operation unit (22) as mentioned at p. 9, last full paragraph, of which the operator/clerk/administrator presses said button, and the controller (24) then operates the money processing device accordingly.
Therefore, since Katayama teaches the use of a button selected by the operator, Katyama teaches Applicant’s paraphrasing of the claims limitations in (b).  
Therefore Claims 1, 4-9 and 11-13 are rejected over the combination of Katayama, Tatayana and Colvin.  
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sanders ‘374 is cited as teaching a money handling device such as cash recycler (200, 402) as illustrated in figures 2 and 4, with a reconciliation of funds at step (820) of figure 8, noting also paragraph 36, which mentions scheduling accounting of funds at the end of the business day.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 20, 2022